212 S.W.3d 3 (2005)
Gregory S. MUZINGO, Appellant,
v.
BOARD OF LAW EXAMINERS, Appellee.
No. 05-355.
Supreme Court of Arkansas.
September 8, 2005.
Wright, Lindsey & Jennings, by: Eva C. Madison, Fayetteville, and Eric Berger, Rogers, for appellant.
W. Frank Morledge, P.A., for appellee.
PER CURIAM.
Appellant Gregory S. Muzingo has filed a motion for access to the sealed record in this case. The record was filed under seal in accordance with the confidentiality requirements of Rule III of the Rules Governing Admission to the Bar of Arkansas, *4 which requires that the activities, files, and records of the Board of Law Examiners shall be kept confidential except in certain circumstances. See Bar Admis. R. III (2005).
Mr. Muzingo now seeks access to the sealed record in order to prepare his brief in this matter. Mr. Muzingo is a party in this matter, and we grant the motion and order that the parties be provided access to the sealed records, and that immediately thereafter, the records be resealed. See Johnson v. State, 335 Ark. 333, 982 S.W.2d 669 (1998) (per curiam). We further direct that the parties' briefs be submitted to this court under seal, with only the Board of Law Examiners being permitted access to Mr. Muzingo's briefs and only Mr. Muzingo being permitted access to the Board's brief. See id. The information contained in the sealed record and the sealed briefs relating to the Board's activities shall remain confidential until further order of this court. Additionally, we grant Mr. Muzingo's request for a ten-day extension from the date of this per curiam to file its brief, to which the Board does not object.
Motion granted.